 CARTHAGE FABRICS CORPORATION541CARTHAGE FABRICS CORPORATION and TEXTILE WORKERS UNION OF'AMERICA, CIO.CaseNo. 11-CA-284 (formerly 34-CA-284).November£5,19592Decision and OrderOn May 2, 1952, Trial Examiner Charles W. Schneider issued hisIntermediate Report in this proceeding, finding that Respondent hadengaged in and wasengagingin certain unfair labor practices, andrecommending that itceaseand desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.The Trial Examiner also found that the Respondenthad not discriminated in regard to the hire and tenure of employmentof certain employees and recommended that the complaint be dismissedas to them.Thereafter, the Respondent and the General Counsel filedexceptions to the Intermediate Report.The Board 1 has reviewed the rulings of the TrialExaminer andfinds that no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report 2 theexceptions, and the entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National LaborRelationsBoard hereby orders that the Respondent, Carthage Fabrics Corpora-tion,Carthage, North Carolina, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Discouragingmembership in TextileWorkersUnion ofAmerica, CIO, or in any other labor organization of its employees, bydiscriminatorily discharging, laying off, or transferring its employees,or by discriminating in any othermanner inregard to their hire ortenure of employment or any term or condition of employment.(b) Interrogating employees concerning their union views, mem-bership, or activities; keeping union meetings, activities, and em-ployees under surveillance; warning employees of, or threateningthem with, reprisals in employmentbecause oftheir union member-ship or activity; prohibiting union solicitation or the distribution ofunion literature on its parking lot during employees' nonworking time.'Pursuant to the provisions of Section 3 (b) of the Act,the National Labor RelationsBoard has delegated its powers in connection with this case to a three-member panel[Chairman Herzog and Members Styles and Peterson].,We note, and correct,the typographical error on page seven: "1941"should read.11951. 11101 NLRB No. 122. 542DECISIONSOF NATIONALLABOR RELATIONS BOARD(c) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organiza-tion, to form labor organizations, to join or assist Textile WorkersUnion of America, CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing, to engagein concerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all such activitiesexcept to the extent that such rights may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer to James Crabtree, George Faulkner, Jennings Smith,Frances Sheffield, and John Barber immediate and full reinstatementto their former or substantially equivalent positions, without preju-dice to their seniority and other rights and privileges, and make themwhole in the manner set forth in the Intermediate Report.(b)Post at its plant in Carthage, North Carolina, copies of thenotice attached to the Intermediate Report marked "Appendix A." 3Copies of said notice, to be furnished by the Regional Director for theFifth Region, shall, after being signed by Respondent's representative,be posted by the Respondent immediately upon receipt thereof andmaintained by it for sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director for the Fifth Region, in writing,within ten (10) days from the date of this Order what steps the Re-spondent has taken to comply therewith.IT IS FURTHER ORDERED thatthe complaintbe dismissed insofar asit alleges the commission of unfair labor practices by the Respondentin the discharges of Melton Marley, George Moss, Charles Riddle,C.Harding Cockinan, Prentice L. Patterson, Edith Cockman, andMamie Ruth Phillips.3This notice shall be amended by substituting for thewords"The Recommendations of aTrial Examiner," the words "A Decision and Order."If this Order is enforced by a decreeof a Circuit Court of Appeals, the noticeshall be further amended by substituting for thewords "Pursuant to a Decision and Order" in the caption, the words "Pursuant to a Decreeof the United States Court of Appeals Enforcing an Order."Intermediate Report and Recommended OrderOn various dates from March 12, 1951, to September 21, 1951, Textile WorkersUnion of America,CIO, the Union,filed charges of unfair labor practices againstCarthage Fabrics Corporation, Carthage, North Carolina, the Respondent.Upon CARTHAGE FABRICS CORPORATION543these charges the General Counsel of the Board issued a complaint on August 28,1951, and an amended complaint on September 21, 1951. Upon motion a bill ofparticulars was supplied the Respondent and an answer duly filed denying thecommission of unfair labor practices.In substance the complaint, as amended, alleged that the Respondent had dis-charged 13 named employees because of their union membership and activitiesand had warned employees against, questioned them about, threatened them for,and kept under surveillance, such activities.Upon due notice a hearing was held in Carthage, North Carolina, on variousdates from October 3 to November 21, 1951. All parties were afforded opportunityto participate in the hearing, to examine and cross-examine witnesses, to intro-duce relevant and material evidence, to argue the issues orally, and to file briefsand proposed findings.Upon the entire record in the case and from my observation of the witnesses,I make the following :1.FINDINGS OF FACTFrom admitted or undisputed facts it is found (1) that the Respondent Com-pany is engaged in commerce within the meaning of the Act, and (2) that theUnion is a labor organization within the meaning of the Act.II.THE UNFAIR I ABOR PRACTICESA. ThebackgroundThe Respondent's fabric plant at Carthage, North Carolina, was built and isowned by the citizens of Carthage and leased to the Respondent, a North Caro-lina corporation.Emmanuel Sontaag, the Respondent's president, is also presi-dent of a textile mill in New Bedford, Massachusetts, where the employees arerepresented by an A. F. of L. union. Some of the equipment for the operation ofthe Carthage plant came from the New Bedford mill, without diminution, how-ever, of the productive capacity of the latter.The Carthage plant began production operations, on a limited scale, in thesummer of 1950, but full production was not achieved and all looms put intooperation until January 1951.The labor force, apparently in substantial partinexperienced, seems to have been drawn largely from the surrounding area.Around December 1950 several employees, among them Thomas Baldwin,James Crabtree, and George Faulkner, began to discuss the advisability of form-ing a unionin the plant.Baldwin assumed the leadership in the activity untildischarged early in February 1951, and was succeeded by Crabtree, who wasdischarged about a month later.The present case involves the asserted discriminatory discharge of 13 unionleaders or members, among them Baldwin, Crabtree, and Faulkner. In additionit is allegedthatthe Respondent's supervisors or officials engaged in variousthreatening acts, surveillance, and interrogation.These assertions the Companydenies,its position being that the terminated employees were either dischargedfor cause or quit their employment. As is not unusual in this type of case, muchof the evidence is sharply disputed and a large part of the testimony on criticalissues in direct conflict.B. Interference, restraint, and coercionAbout the middle of January 1951, Thomas Baldwin contacted Joel B. Leighton,international representative of the Union, who was headquartered at Rocking-ham, North Carolina, concerning the organization of the Respondent's employees. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDActivity was then begun in the way of discussion and bringing union literatureinto the plant.This activity came to the attention of management.Thus, sometime in January, employee Charles Riddle found a union-authoriza-tion card in the plant, which he turned over to Foreman Fred English, his step.father, at that time a foreman or second hand in the mill. English, in turn, gavethe card to then Assistant Superintendent (now Superintendent) Ceaborn David-son, telling Davidson that Riddle had found it.Davidson then sought out Riddlein the plant and asked where he had found the card. Riddle's testimony, in themain either substantiated or not controverted by Davidson's, is that Davidsontold Riddle :... Charley, I have always liked you, and I have done all I can foryou . . . you know I have done you some favors and now I want you to dome a favor. . . . Nobody will know anything about it except me and you,itwill be just between me and you, I'll promise you that. . . . If you seeor hear anythingabout the Union I want you to let me know what it is.Riddle replied, "I'll keep my eyes open."On several later occasions Davidsonapproached Riddle and asked whether he "had heard anything."Riddle saidthat he had not.'Sometime later, the date is not disclosed, Foreman English found a copy ofa union paper in the mill which he showed to Riddle. The latter told Englishthat someone hadbeen seen readingit in the plant.Later in the same dayAssistant Superintendent Davidsoncameto Riddle and asked who it was that hehad seen reading the paper.Riddle replied that there must have been somemistake or misunderstanding and broke off the conversation.When the finding of the union literature in the plant was reported to Com-pany PresidentSontaag,he called a meeting of the supervisors and instructedthem not to discriminate either in favor of or againstemployeeson the basisof union activities.President Sontaag's uncontradicted and credited testimonyas to what he told thesupervisors is as follows :At this meetingI impressedthe supervisors with the fact that they werenot to treat anyone whom they might suspect, or knew definitely wereimplicated in any type of Union activity any differently from any otheremployee, and that for a very specific reason. Some supervisors on pre-vious jobs in their working around mills throughout the countrysensitiveabout the fact that they may have discharged employees who were activein the Union, whether itwas knownto them or not was beside the point, andunfair laborpracticeswere charged against the Company, and they may havefelt responsible.Therefore, they on other jobs may have given anyonewho was implicated in Union activity a certain amount ofimmunity ontheir jobs, and told to lay off.At this meeting my supervisors were spe-cifically instructed to treat every employee alike, whethera manwas activein the Unionor not had no bearingas to whether he was to remain in theemploy of our Company, discharge was to [be] solely upon the basis of hiswork or lack of work.The General Counsel's evidence establishes, however, that President Sontaag'sviews as to the treatment to be accorded union adherents were either not sharedIDavidson's first testimony was that he told Riddle "if you hear anything about it let meknow."He later testified that he said "if you see any more literature or anything whybring it to me" ; and still later that "if he [Riddle] did see any more of those little cardslaying around to give them to me for I would like to see what it was." Davidson's firstresponse, the most similar to Riddle's version,seemsthe most likely. CARTHAGE FABRICS CORPORATION545by all the supervisors, or were misunderstood.Nor was the policy announcedto the employees.This evidence consists in part of testimony, some denied,some undenied, by various employees, some of them dischargees here, others stillemployed by the Respondent, as to various acts and statements of supervisorsin the nature of interrogation, threats, or surveillance.These are related here-after.In addition there is direct evidence by former Foreman Fred English,some undenied, and discussed hereinafter, which if true definitely establishesa deliberate policy among certain of the supervisors, particularly SuperintendentHurst and Assistant Superintendent Davidson, to stamp out the Union and todischarge its adherents.There is testimony by other witnesses as to acts of Hurst and Davidson whichmay be of assistance in determining the probative value of English's testimony.Those will therefore be discussed first.The formalunion campaignto secure authorization cards from employees wasbegun under Thomas Baldwin's leadership on February 5, 1951.On the follow-ing day, February 6, Baldwin was discharged.On February 7, Baldwin beganto pass out union literature and buttons at the plant entrance.Employee NubyWelch's undenied and credited testimony is that on the latter day AssistantSuperintendent DavidsonaskedWelch why he did not "take one of them littlered badges [union buttons] they were passing out outside the mill at changingtime."Welch responded that he had taken some union literature and a badge"for curiosity."Davidson went on to say that the Union might be "all rightin some places" but that he did not think that it would "help us out any at thisplant" ; and that you "just had to pay fifty cents a week for somebody else totell your troubles to the boss man when you could just as easy tell it yourselfand not pay anything."Sometime later in the day Davidson called Welch into the supply room andread to him a letter from a commercial concern attempting to locate Baldwinfor payment of a bill, and told Welch that "this was the kind of man that theUnion got to do their work for them."On February 9, Baldwin again passed out union literature from a positionon a walk, apparently company property, leading from the company parkinglot to the mill proper.Foreman PaulWinn told Baldwin that he would haveto pass out his literature at some place other than company property.Baldwinthen took a position outside the entrance, apparently on the public highway.As Baldwinwas standingthere Superintendent Hurst approached employeeMarvin Williams in the plant and, according to Williams, said ". . . Baldwinis out there in front of the mill giving out papers," and said "get in your car likeyou are goinghome and go on out by where he is at and get me one of thosepapers, and drive on up toward town and turn around and come back and bringthe paper out to the shop...."Williams started to get his car but encounteredsome delay, and by thetimehe reached the parking lot Hurst had come out, gotinto his own automobile, driven to where Baldwin was standing, and had gotone of the leafletshimself.He then said to Baldwin :You think you are pretty smart ; don't you? ... We know all about you ...and we will find out about anyone else in the plant.Hurst further told Baldwin that he was on company property and ordered himoff.Baldwin argued that he was on the public highway. Hurst also orderedBaldwin,to move his (Baldwin's) car, which was presumably on the parking lot;and Baldwin complied.Hurst then told Baldwin that he (Baldwin) "would notget anywhere here," and added "we are not amateurs in this business, we havebeen at it a long time." Baldwin warned Hurst that he had "better leave any of 546DECISIONSOF NATIONALLABOR RELATIONS BOARDthe boys alone in there, you will get into a lot of trouble" and the conversationterminated.Hurst then backed his car into the parking lot, to where Williams and em-ployees Wiley Powers and Bill Britt had been watching the incident.Williamsasked Hurst what the leaflet wasHurst replied : ". . . boys don'tmess with it;it is no good . . . if you get tangled up with the Union you willjusthave to gosomewhere out of this community to work : none of the mills around here willhire you,Robbins andnone of the rest of them,and Iwould hate to see you boysget messed up in it."Hurst also said that "the reason the mill was in the south"was to "get away from such stuff as the Union." Finally,Hurst said ". . . ifyou boys can find out anything about the Union I wouldappreciate it if you letme know,if they have any meetings or anything let me know... ."Sometime in February employee Charles Riddle passed a paper around theweave room soliciting donations for an employee who was ill. A few days laterHoward Welch, head grader or foreman of the cloth room, under whom Riddleworked, calledRiddle asideand asked Riddle what thepaper was.Welch toldRiddle that the reason for the inquiry was that "somebody had toldMr. Hurstthat you werepassing apaper around through the Weave Roomtaking up, orgetting upthe Union, signing people up for the Union."About the middle of February 1951, Assistant SuperintendentDavidson ap-proached employee James Crabtree in the plant and told Crabtree,according tothe latter's credited testimony, that he had heard that Crabtreewas a "unionman," and expressed surprise and asked in substance whether the report was true.Crabtreerespondedthat that was his own business and walked away.'In middleor late February, Ferdinand Sylvia, a union representative, wasassignedby the Union to handle the organizational work at the plant. On Feb-ruary 28, aunion meetingwas held at Crabtree's home. On March 6, Sylvia metCrabtree and employee Melton Marley in the Respondent's parking lot adjacentto the plant, where they were observed by Superintendent Hurst. On the fol-lowing day Hurst saw Sylvia parked on the highwaynear the plant and warnedhim to keephis organizationalactivity off company property. On the same dayCrabtree and Marley were discharged.The Hickman IncidentCrabtree's discharge evoked comment to employees by Foreman Albert Morganand Calhoun Hickman, also claimed to be a supervisor. The Hickman occur-rence was placed on the day of Crabtree's discharge ; the Morgan incident 3 or 4days later.The first question to be decided with reference to the Hickman incident iswhether Hickman is a supervisor. The General Counsel contends that he is ; theRespondent that he is not. Ex-employees Black and Barber describedHickmanas being a second hand or overseer.His title, however, is that of fixer in thepreparation or copping department, first shift ; a nonsupervisory title.He ishourly paid, punches a clock, and, according to the Respondent's uncontradictedand credited testimony, has no power to discharge-an authority possessed bysecond hands and overseers-or to hire.On the second shift there is a similarlytitled employee named Moore. As of the time ofhearingthere werefive machines$ Davidson did not specifically deny asking Crabtree whether hewas a union man.Hedid testify, however, to a conversation in which he told Crabtree thatsomeone hadinformedhim that Crabtree had said that the plant neededa union;that Crabtreeasked who hadsaid it; Davidson responding that he'd rather not say ; Crabtree rejoined, "You can hearanything"; Davidson then asked whether Crabtree really thought that; Crabtreerespond-ing that that washis business. CARTHAGE FABRICS CORPORATION547,and nine employees in the copping department. According to Hickman's testi-mony, Superintendent Davidson is the only supervisor over the department.Hickman maintains the machines in the department. As I understand the testi-mony, however, he also appears to have some supervisory authority over it.Thus, orders from Davidson seem to be transmitted to employees through Hick-man. It is also Hickman's responsibility to see that incoming and outgoing ship-ments are loaded or unloaded. In discharging that responsibility he appears tohave discretionary authority to select gangs to do the work.He also,accordingto the credited testimony of employee Edith Crabtree, keeps the time of employeesin the department, a task he delegated to Crabtree, gives employees their paychecks, assigns them to work in the department, and questions them about theirabsences.In addition, according to their own testimony, both Hickman and Moore speakto employees respecting the calibre of their work in the department or makereports thereon to Superintendent Davidson or Overseer Bridgman, or both.Thus, according to Moore, he watched employee Jennings Smith at the directionof Bridgman, made reports concerning Smith's performance ; spoke to Smithabout his performance, and, finally at Bridgman's order notified Smith that bewas discharged.Similarly, according to Hickman's testimony, SuperintendentDavidson asked Hickman several times as to Smith's work and Hickman madeadverse reports.However the position may be allocated in the Respondent's organizationaltables, the above facts seem to me to establish responsible authority in Hickmanand Moore to direct employees with independent judgment, to evaluate andreportthe calibre of their work performance, and thus to make effective recom-mendations concerning the tenure or status of employees. These functions aresupervisory.The incident concerning Hickman, as testified to by General Counsel's wit-nessesBlack, Barber, and Patterson, and denied by Hickman, is as followsOnMarch 7, 1951, as the three employees were unloading a truck, Hickman camefrom the inner plant and said that Crabtree had just been discharged because ofthe Union.Hickman went on to say that Superintendent Hurst had said that hewould dischargeall employees who belonged to the Union, two ata time, untilhe had"got rid ofall ofthem."Sometimelater, after the truck had been un-loaded, Hickmansaid in Barber'spresence that be believed that Barber belongedto the Union, and that if he did, he "might as well get [his] damn lard bucketand go home."With minordiscrepancies-more corroborative of the occurrenceof the incidentthan of its fabrication-the testimony of Black, Patterson. andBarber is consistent as to thesubstanceof Hickman's remarks.Thatsomethingwas said Ihave no doubt.From observationof Black,Patterson,and Barber Iam satisfiedthat they did not concoct the occurrence out of thin air.But Hick-man unequivocally denied thathe hadever madeanystatement toanyoneat themill respecting the Union;denied theincidentIn question;and asserted thatthe only time he ever spoke to Barber"about anythingwas abouthis feet hurtinghim all the time,when you would ask him to do anything." I credit the testi-mony of Black,Patterson, and Barber.The Morgan incident,as testifiedto by employee Marvin Williams, is asfollows.Three or four days after Crabtree's discharge, Foreman Albert Morgancame to Williams and said that he had a "badreport" on Williams ; that it"had beep tqld out in the office" that Williams had attended the union meetingat Crabtree's house.Williams denied it, whereupon Morgan told him that "ifthey find out you are messing with it out in the office they will fire you. . . .242305-53-- 36 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDThey have already fired Crabtree and some of the other boys, and they willfire you too if they find it out."Morgan denied having had any such conversation with Williams, testifyingthat he "didn't even know they had a Union."The latter assertion is implausible.After the distribution of union literature began at the plant gates early inFebruary, the union activity could scarcely have been overlooked by anyone in theplant.The activity and its probable adherents were discussed among the super-visors and their information exchanged!Williams' testimony reveals him as aunion adherent "scared," as he put it, to talk about the Union, for he "knew"he "would get fired" if he did, afraid to admit his union affiliation freely or toexpress his real views on the Union to his fellow employees, some of whom hesuspected of being "stooges."Despite these fears, Williams is still employed,has been promoted, and considers himself as having been treated well by theCompany and Davidson ; that he attributed on cross-examination to the factthat he had carefully concealed his union views. It is apparent from his testi-mony that, whether justifiably or not, Williams was a man genuinely fearfulof the Respondent's reaction to any union interest or assistance by him. Insuch a complex of anxieties, and from my appraisal, I think it improbable thathe would invent the incident about which he testified. I therefore credit histestimony as to the statements of Foreman Morgan.About mid-March 1951, Ray Barber and Arthur Taylor were hired by theRespondent.At the time of hiring, according to Barber's undenied and creditedtestimony, Superintendent Hurst, in the presence of Assistant SuperintendentDavidson, told Barber and Taylor that "they were having a labor dispute andhe thought their prices were as high as at other mills, and he didn't want us toget to messing with it and get our fingers burnt."Surveillance of Union MeetingsA union meeting was held at James Crabtree's home on February 28, 1951.During that meeting an unidentified automobile circled Crabtree's house, andat the conclusion of the meeting a similarly unidentified car "shot out" of thedriveway and disappeared into the dark.There is no evidence, however, con-necting the occupant of the vehicle or his mission with the Respondent. Super-intendent Davidson denied engaging in surveillance of the February 28 meetingand his uncontradicted testimony in this regard is accepted.There is testimony, however, specifically accusing Davidson of surveillingother union meetings.During June, July, and August, 1941, some five meetingswere held at the home of employee Joh.i Barber. Barber's testimony is thatduring each of those meetings Davidson drove by his house several times.David-son does not live in or near that neighborhood. In particular, Barber, JamesCrabtree, and George Faulkner testified that on the occasion of a meeting onthe evening of August 31 at Barber's home, Davidson, accompanied by an un-identified person, drove back and forth several times before Barber's house whileBarber, Faulkner, Crabtree, and several others were sitting on the porch.AfterDavidson had gone by several times one of the group on the porch took after himin an automobile.Davidson returned one more time, this time apparently alone.3 Thus Superintendent Davidson testified, in part, that "...naturally[the supervisors]would hear of someone belonging to the Union and they'd tellme andI'd hear ofsomeonebelonging to the Union and I'd tell them."And again : "... on different occasions peoplewould come and tell me that so and so belonged to the union. .. . CARTHAGE FABRICS CORPORATION549Crabtree and Barber then went in their car to the bend of the road to see ifDavidson had let out his companion there. They did not see him again, how-ever.Apart from some confusion as to whether Davidson's last pass before thehouse was before or after Crabtree and Barber took out after him, the testimonyof Crabtree, Barber, and Faulkner, and their identification of Davidson, waspositive and consistent.Barber's undenied testimony is that on the followingTuesday he asked Davidson why he had been driving up and down in front ofhis house during union meetings, Davidson replying that he had been on his wayto Southern Pines and had got lost.From Davidson's house or the mill, however,the route to Southern Pines is in a different direction.Superintendent Davidson denied engaging in surveillance of meetings atBarber's house.Upon consideration of the testimony and the other evidence andfrom my judgment on the demeanor of the witnesses, however, I conclude thatthe testimony of Barber, Crabtree, and Faulkner as to this issue should be, andit is, credited.In the absence of any reasonable explanation for Davidson'srepeated passing of Barber's house during union meetings, the only plausibleconclusion is that the purpose was surveillance.International Furniture Co.,98 NLRB 674.The English-DavidsonStoriesFredEnglish,a foreman for the Respondentat the time many of the aboveeventswere taking place, called as a witness by the General Counsel, testifiedto a planned policy of Superintendent Hurst and Assistant SuperintendentDavidson to break up the Union and to discharge its supporters.English's testimony, denied only in part, can be summed up about as follows :Following the discovery of union literature in the plant, the activities of theUnion were discussedat meetingsof supervisors, Superintendent Hurst bring-ing it up, and saying that the Union would have to bestopped and broken up.Thus, English testifiedin part asfollows:Q. Do you know how it was that the Union was first discussed in thesemeetings, how it came about?A.Well, I think Mr. Hurst was the first one that said anything aboutany Union.He said the Union was trying to get a hold in the mills, orsomething like that, and that they would have to get it broke up, that theywould have to get it stopped.At another time, English testified, Hurst...told me . . . that we'd have to keep on our toes and watch that Union,that he didn't want it to get a toehold here, said he had seen the Unionstart in plants before and ruin the plant.English testified further that both Hurst and Davidson separately instructedhim to discharge employees if they became involved in union activities ; Hurstsaying that "if a man was union and you knew it," "get a chance to let him goand let him go"; and Davidson saying to discharge a man "tangled with unionactivities, the first chance [English] got."Hurst or Davidson at one time oranother specifically indicated to English five employees implicated in unionactivities, and thus eligible for termination (Patterson, Moss, Faulkner, Shef-field, and Marley).The expressions attributed by English to Hurst are not denied.Hurst leftthe Company's employ about September 15, 1951, but there is no claim that hewas unavailable to testify in person or by deposition. 550DECISIONS OF NATIONALLABOR RELATIONS BOARDSuperintendent Davidson denied that he told Foreman English to dischargeany employee because lie belonged to the Union.Davidson's testimony, andthat of all the supervisors who testified with respect to the alleged discrimina-tory discharges, was that they were unaware of the union membership or ac-tivity ofanyof the dischargees. In view of the facts which have been recitedheretofore, this assertion is scarcely credible.Davidson further testified thathis instructions to English and other supervisors, issued around January 1951when the union literature was first found in the plant, were to the effect thatif employees did not perform their work properly the supervisors should notrefrain from discharging them merely because they might be in the Union.English is no longer employed by the Respondent, having quit prior to thehearing because Hurst and Davidson refused him time off to go to Wilmington,North Carolina, to consult a doctor and to attend to some personal business.He told them to "take [the] job and go to hell." The incident left Englishresentful toward Hurst and Davidson, as he frankly admitted.This resent-ment must be considered in evaluating English's testimony.On the other hand,the bias does not warrant an automatic rejection of his testimony.Even abiased witness-and particularly one who frankly admits his bias-may betruthful.And Davidson's testimony is that of an interested participant also-with possible compulsions both personal (individual vindication) and economic(effect upon his job if his actions cause the Respondent disadvantage). Eng-lish's interest, on the other hand, would seem, at least on the surface, to be onlypersonal.There is no apparent economic advantage to him in the fabricationof his story.But Davidson's interest, either, is no guarantee that his testi-mony would be untruthful or distortedCapacity for accurate perception, pre-cise recollection, and truthful narration is dependent in large measure on in-dividual qualities of intellect or character whose existence or absence is notalways readily discernible.One mind may stoutly resist the corruption of facteven by multiple important interests impelling it in that direction, while anothermay be overborne by a single irrelevant bias. The judgment of the conscien-tious finder of fact must in the final analysis represent the sum of all rationalelements in the equation, of which biases are only one.But unlike mathematics,the elements of the table carry no proclaimed value from which the sum can beautomatically calculated.The possibility exists, of course, that Foreman English may have honestlymisunderstood Superintendent Hurst's and Assistant Superintendent David-son's directions, and that what he understood as an instruction to dischargeunion adherents was no more than a reiteration of President Sontaag's state-ment that incompetent workmen should be discharged even if they belongedto the Union. Some portions of English's testimony are susceptible of that sug-gestion.His over-all testimony, however, refutes such a conclusion, and makesclear, as I interpret it, that the instruction was that English should find somepretext for discharging union adherents'4 Thus the following excerpts from English's testimony :Q.Mr. English,how didyou know that Patterson was going to be fired?A.I had been told to let him go.Q.You had been told to let him go?A. Yes, sir.Q. By whom?LA.Mr. Davidson.Q. Did he explain why?A.He said he was tangled in this union activity.Q.Did he say how he should be let go?A. No, he didn't say how.Q.Did he give you a reason other than that for letting him go?A. No reason. CARTHAGE FABRICS CORPORATION551That Foreman English genuinely so understood Davidson's and Hurst's state-ments seems established by the following incidents.George Faulkner was dis-charged on March 10, 1951. Sometime before that, apparently in late Febru-ary, Davidson told English, according to English, to discharge Faulkner if hecould find "anything to let him go for," for the reason that Faulkner was "tan-gled in this Union mess." English thereupon told employee Charles Riddle, hisstepson, to warn Faulkner.Riddle did so, telling Faulkner in substance thatthe Company was looking for an excuse to discharge him'In addition, as is more fully discussed hereinafter, around May, employeesBarber and Black told Foreman Rowland and Assistant Superintendent David-son that Foreman English had told them that they were to be discharged becauseof the Union. Similarly, on February 5 or 6, English warned Thomas Baldwinthat there were "standing orders" to discharge anyone implicated in the unionactivity.Davidson testified that he did not remember ever telling English to dischargeany employee if the opportunity presented itself.There is therefore no apparentpossibility that English innocently garbled or distorted a nondiscriminatoryorder by Davidson regarding the discharge of Faulkner. And there is noevidence or suggestedreasonwhy English should have contrived to warn Faulk-ner and the others of danger of discharge because of their union activities,without the ground English asserted for it.The incidents also negate the con-clusionthat English fabricated his testimony following his dispute with David-son andHurst out of resentment against them.The only reasonable possibilityis that the messages to Faulkner, Baldwin, Barber, and Black were based uponDavidson's or Hurst's statements to English.ThatHurst andDavidsonwerehostile to the Union and sought to ascertainwho its adherents were is evidentfrom the findingsthat have been made here-tofore.Such information,as has been seen,was exchangedbetween the super-visors.Upon the basis of all the foregoingfindings, andfrom my observation ofthe witnesses,I conclude thatEnglish'stestimony is entitledto substantialcredit ; and it is found thatHurst andDavidson instructed English to dischargeFootnote 4-ContinueditRfn4(Davidson]i just said he was tangled up In union activity and if Icouldget anythingto let himgo for to let him go.ss*sssQ. I say your understanding was that you werenot tolet Patterson go as long asPatterson's workwas satisfactoryto you?,A. That wasn't myunderstanding at that time.He [Davidson]said tolet him go,because he was tangled with unionactivities,the firstchance I got.srstsQ.Well, [Hurst]didn't say to fire [any employee]just because he was Union then,did he?A. Yes, he did.s•ssaaQ.Didn't you say thatMr. Hursttoldyou to fire peopleif you had cause to fifethem?A. If I could find somethingto fire themfor, if they were tangledIn this unionactivity.The findings as to the warning to Faulknerare based uponthe testimonyof English,Faulkner,and Riddle.There is disagreement,not ofcritical importance,in thetestimonyof Faulkner and Riddle as to the time of this conversationand as towhetherit took placeat thedoor of the plant or inside It. 552DECISIONSOF NATIONALLABOR RELATIONS BOARDunion adherents upon pretexts.Even if the discharges were to be conditionedupon the ascertainment of ground for discharge such instructions were never-theless unfair labor practices.To single out union adherents as individualsor as a class and to direct that they be observed until plausible ground for theirdischarge can be discovered, is itself discrimination because of union membershipand interference with union activity.It is found that of the conduct described heretofore, the following constitutedinterference with, and restraint, and coercion of employees in the exercise ofrights guaranteed in Section 7 of the Act: Assistant Superintendent Davidson'srequest of employee Charles Riddle to report to Davidson what he saw or heardabout the Union ; Davidson's questioning Riddle as to whom he had seen readingthe union newspaper in the plant ; Davidson's query of employee Nuby Welch asto why he did not take a union button from Baldwin : Superintendent Hurst'sstatement to Baldwin on February 9 to the effect that the Respondent would"find out about anyone else in the plant." aHurst's statements on the same dayto employee Williams in the presence of employees Powers and Britt warningthem not to "mess with" the Union under threat of expulsion from the communityand blacklist ; Hurst's request of the same employees to let him know what theycould find out about the Union ; Davidson's questioning of Crabtree as to whetherhe was a "union man" ; Supervisor Hickman's statement to employees Black,Barber, and Patterson on March 7, 1951, to the effect that Crabtree had just beendischarged because of the Union and that Superintendent Hurst had said thatunion employees would all be discharged; Hickman's statement to Barber laterthe same day to the effect that if Barber belonged to the Union he might as well"get [his] damn lard bucket and go home" ; Foreman Morgan's warning toemployee Marvin Williams to the effect that he, like Crabtree, would be dis-charged for "messing with" the Union ; Superintendent Hurst's statement toapplicants for employment Barber and Taylor to the effect that he didn't wantthem "messing with" the "labor dispute" and getting their "fingers burnt" ;Assistant Superintendent Davidson's surveillance of union meetings at employeeBarber's home; and the prohibition by Superintendent Hurst of union solicita-tion and distribution of union literature on the Respondent's parking lot.Caldwell FurnitureCo., 97 NLRB 1501. In the context of the above acts thestatement of Superintendent Hurst at supervisors' meetings to the effect thatthe Union would have to be broken up, and the instructions of Hurst and David-son to English to discharge union adherents at the first opportunity, constitutedinextricable elements of a program for suppression of the union activity andthus also interference, restraint, and coercion.Other incidents recited heretofore on which no finding of interference, re-straint, or coercion is made are found to constitute protected expression of view,argument, or opinion, or otherwise not constituting unfair labor practices underthe circumstances involved.Additional incidents, not related above, elicited in testimony of witnesses forthe General Counsel and assertedly establishing coercive remarks or other re-straining conduct by representatives of the Respondent, have not been discussedherein, either because I do not credit the affirmative testimony, or because Ihave credited the negative testimony ; or because I believe that the testimony,even if accepted, does not preponderantly establish a violation of the Act.6In its context a threat of surveillance of union activity which It could be anticipatedwould be relayed by Baldwin to employees. CARTHAGE FABRICS CORPORATION553C. The discharges1.Thomas BaldwinBaldwin, a smash hand, was hired in August 1950 at about the time productionoperations began.He had some 15 years' experience in the industry.Baldwin assumed the leadership of the union activity.On February 5, 1951,the formal campaign to secure authorization cards from employees was begun-Baldwin distributed cards to others active in the early planning, such as Crab-tree and Faulkner, and himself solicited employees in the washroom.On Feb-ruary 5 he signed up nine persons. That afternoon in the parking lot Crab-tree and Faulkner signed union designation cards which Baldwin witnessed.On that day or the next Foreman English told Baldwin that he had "better watchhis step," that he thought that the "Company was wise," and that "they" had"standing orders to fire anyone interested in Union activities if they knew it."According to Baldwin, Assistant Superintendent Davidson and Second HandBroomfield watched him constantly on February 6. Davidson following Baldwineach time Baldwin went into the washroom. That afternoon Baldwin was dis-charged, for the purported reason that he disobeyed Assistant SuperintendentDavidson's instructions to brush up some warps.There is dispute between Baldwin and Davidson as to whether Davidson in-structed Baldwin to brush up any specific warps.Davidson's testimony is thathe told Baldwin to brush up the warps on 2 particular looms out of the 240 thatBaldwin handled, and that when he ascertained near the end of the shift thatBaldwin had not done it, he discharged him. Baldwin's testimony, on the otherhand, is that as he and another employee sat in the smoking area talking, David-son came up and told Baldwin to brush up the warps, without indicating anyparticular ones.Baldwin's testimony is that he brushed up warps the rest ofthe day, passing up some on which the operation was not practicable. The evi-dence indicates that warp brushing, in some instances, involves a judgment asto whether possible damage to material or loss of production outweigh the re-sults to be achieved by the brushing.Davidson and Baldwin are in agreement that shortly before quitting timeDavidson told Baldwin to report to the office, and when Baldwin did so David-son told him, in Davidson's words, that he was "going to let him go, that Icouldn't use him any more" ; and when Baldwin asked why, Davidson said be-cause Baldwin "did not brush the warps up." Baldwin said, according to David-son, that he had been "brushing warps all day" but did not "brush the two that[Davidson] told him to."Under further questioning by Baldwin, Davidson toldBaldwin that his "work was unsatisfactory as long as he didn't do what he wasinstructed to."Baldwin asked for another chance and Davidson refused.Baldwin's version is substantially the same except for the conflict as to whetherany specific warps were mentioned. In addition, Davidson told Baldwin thathe had been getting "too many letters regarding Baldwin."' Baldwin's testi-mony is that when Davidson referred to the letter, "I lost my head" ; and hephysically assaulted Davidson, striking him in the face with his fists.Nearbyemployees pulled him away.Davidson asked someone to call the police, but be-fore they arrived Baldwin left.On the following day Baldwin returned to the7Some weeks before, the Company bad received a letter from a commercial concern towhom Baldwin owed an obligation. Superintendent Hurst had discussed the letter withBaldwin, later informing Baldwin that he had written the concern expressing confidence-that Baldwin would discharge his obligation 554DECISIONSOF NATIONALLABOR RELATIONS BOARDplant, saw President Sontaag, and according to Sontaag, saidhe was sorry forthe altercation, offered his apologies, and said that he would "do anything re-quested of him" to get his job back. Sontaag said that he could not return"under any circumstances" in view of the assault .8On the day after his discharge Baldwin began to distribute union literature andbuttons at the plant entrance. Several days later, Assistant Superintendent Da-vidson told employee Connie Wallace that Baldwin had a "mess going around"and "If I was you I wouldn't fool with him."Baldwin's testimony is undenied that prior to his discharge his work hadnever been criticized, and that in fact he had been complimented many times.The uncontradicted testimony of his fellow workers was that he was a "good"smash hand ; that of Davidson that he was "fair." The only criticism of Bald-win's work that Davidson voiced in his testimony was that he "never saw Bald-win brush up any warps except new ones." This is scarcely an assertion thatBaldwin did not brush us warps, a job he was supposed to do when there wasno smashing to be done. Nor is it asserted that any supervisor ever criticizedBaldwin's work prior to his discharge, or any indication that any supervisorthought it inadequate; a result consistent only with the conclusion that at leastup to the date of his discharge his services were altogether satisfactory.The Respondent's assertionis that Baldwin was discharged because he didnot follow out Davidson's order to brush up the two warps Davidson had in-structed him to. In addition the Respondent's testimony is that the supervisorsdid not know of Baldwin's union activity until after his discharge.The samedefense of ignorance of union adherence is made as to all the asserted discrimina-tory dischargees, some of them as late as September 1951. In view of the factswhich have been recited above, I find such a claim contradicted by the evidence.In Baldwin's case the conclusion that the Respondent was awareof Baldwin'sunionactivity is compelled from a scrutiny of the factssurrounding his dis-charge.Hurst and Davidson sought information about the Union ; Hurstwas determined to break up the activity ; the supervisorsexchanged informa-tion as to who they thought were union adherents.The supposition that thisintelligencewas of interest only out of motives of curiosity is scarcely per-suasive.But there is no need to depend uponinferencesfor clues to the super-visors' attitudes :English's testimony makes clear that therewas adefinite policyto root out union adherents.And that testimony does not stand by itself. Itis corroborated by the other occurrences taking place aboutthe same time, asdescribed previously in the testimony of other witnesses.Against this background the leadingunion organizeris discharged within 1day after the Union began its formal campaign to securemembers. In themeantime he had been subjected to observation, and had solicitedand signedup membersin theplant.No contention is made-nor could be, in view of thenature ofthe defense-that he engaged in union activity on company time.The groundasserted for thedischargeis that, out of the 240 warpsunder care,he did not brush up 2 that he had been instructed to.His work had previouslybeen satisfactory.He was experienced and competent help.The Respondent'stestimony does not disclose that when he was discharged he was asked for anyexplanation as to why he had not done what he assertedly had been instructed todo; he was not given a warning ; and when he asked Davidson for another chance,8Baldwin testified, and Sontaag denied, that Sontaag further said that Baldwin wouldbe "blackballed" "anywhere in this area" because ofthe incident.Even if it be assumedthat Sontaag made the statement, I do notfind it indicative of discrimination, sinceSontaag was referring to the consequences of the assault CARTHAGE 'ABRICS CORPORATION555he was told that Davidson would not give him one.Even on Davidson's versionitdoes not seem plausible that Baldwin would have been so summarily dis-charged for the offense he assertedly committed. I conclude that Baldwinwas discharged because of his union activities and that the reason asserted by theRespondent was merely a pretext therefor.In view of Baldwin's assault upon Davidson, however, I shall not recommendhis reinstatement or the payment of any back pay to him. The unfair natureof his discharge no doubt infuriated him, but it did not justify retaliation byphysical violence.This is not the situation where the expressions or actionsof a supervisor are so objectively offensive as to goad an employee of ordinaryrestraint beyond the limits of reasonably expectable endurance; nor was it anact of self-defense.If it were either of those a different result would follow.Nor was it merely a case of verbal explosion. I think the purposes of the Actare best effectuated here by withholding reinstatement and back pay fromBaldwin.2. James CrabtreeFollowing Baldwin's discharge, James Crabtree, a loomfixer,took over theleadership among the employees of the union campaign.He was also one ofthe initiators of the campaign.Crabtree and George Faulkner filled out union cards in the parking lot duringa shift change on February 5, 1951, the day the formal campaign began. Crab-tree passed out union literature and cards among employees, and himself signedup a number in the Union. Around February 10, Crabtree,Faulkner, andPatterson attended a union banquet at Rockingham, and later with Barber, aunion rally at Greensboro.On February 8, as Baldwin was passing out unionliterature in front of the plant, Crabtree and Faulkner stopped and had aconversation with him.It will be recalled that about mid-February Assistant Superintendent Davidsonasked Crabtree whether the report he had to the effect that Crabtree was a unionman was true; Crabtree responded that that was his "own business."On February 28 a union meeting was held at Crabtree's house. Sometimelater,Foreman Morgan told employee Malvin Williams that he had a "badreport" on Williams to the effect that Williams had attended the union meetingat Crabtree's home.On March 6 Crabtree and employee Melton Marley hada conversation with Union Representative Sylvia in the plant parking lot, wherethey were observed by Superintendent Hurst.Crabtree was hired in June 1950 around the time production operations began.He was a loom fixer of many years' experience in the industry.As a fixer hewas always a "top pay" employee.For a time Crabtree worked under ForemanEnglish who found his work satisfactory.During the last 2 weeks of his em-ployment Crabtree received bonuses for outstanding production.He was theonly fixer on the shift on that side of the mill ever to achieve a 96 percentproduction rate.All his fellow employees who testified as to the quality ofhis work praised it.Davidson's testimony was that Crabtree "did good workfor a long while" and that he had "ability" as a loom fixer.Crabtree was discharged on March 7, 1951, by Foreman Morris Broomfield,who refused to give Crabtree any reason for his termination. Crabtree thencalled over several employees to witness the fact that Broomfield declined tostate any grounds.Crabtree then saw Superintendent Hurst and AssistantSuperintendent Davidson and inquired of them the reason for his discharge.Hurst replied that he did not know.Davidson gave no response at all. Some-time later Crabtree received a statement from the Respondent for unemploy- 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDment compensation purposesto the effect that he had been "uncooperative" andhis "work unsatisfactory."On the day of Crabtree's discharge, it will be recalled, Supervisor Hickmantold employees Black, Barber, and Patterson that Crabtree had been dischargedbecause of the Union.Several days thereafter Foreman Morgan made a similarstatement to employee Williams in warning Williams that the same fate wouldbefallWilliams for "messing with" the Union.Broomfield testified that the reason for his decision to discharge Crabtree,in which Davidson concurred, was that Crabtree was disagreeable and "hotheaded," and that he did not stay on the job as much as he should have, andneglected his work.The testimony of the Respondent's witnesses, in sum, is that Crabtree didnot care for his looms properly, resulting in excessive "flagging"(placing ofa signal flag on a loom by a weaver or supervisor to call a fixer's attention to it)of looms shortly after Crabtree went off duty ; failure to attend to defectiveloom conditions which were specifically called to his attention; displayingirrita-tion and displeasure when matters were called to his attention ; spending sub-stantial time "griping," smoking, talking, and neglecting his job ; and askingsupervisors on other shifts whether they had complained about his work.Each fixer has a group of looms which he is responsible for keeping in runningorder.As the shifts change the incoming supervisors check the conditions ofthe loom and the cloth and if they find a condition which should have beenremedied on the prior shift leave notes or memoranda about it. Such notes ormemoranda were at times left regarding Crabtree's looms, as they apparentlywere with respect to other fixers, weavers, or other employees.To the claim that Crabtree did not take proper care of his looms, I can giveno credence. It is contrary to that of weavers and other employees who workedon them.Furthermore, it seems unlikely that Crabtree and his weavers wouldhave got production bonuses if he did not service the machines properly. Thesupposition (suggested as a possible explanation) that Crabtreewas so skilleda fixer that he patched machines in order to get by theshift and left the neededbasic repairs for subsequent shifts, is contrary to the testimonyof fellow em-ployees who worked on those same machines. And if, asis asserted,Crabtreeneglected his job, it admittedly would have affected production on his looms.Nor is his high production explained away by the fact that quality was not thena prime factor in the payment of a bonus. There is no evidence or suggestion thatthe quality of the cloth produced on Crabtree's looms was lowerthan others.Moreover, quality of cloth was not, as some of the Respondent's testimony seemsto suggest, a matter of no importance.Defective fabric was regularly called tothe attention of the weaver and, as will be seen, employee C. Harding Cockman,a weaver, was discharged some 2 weeks after Crabtree becauseof an incidentarisingover improperly woven cloth. I can therefore give no weight to thecontention that Crabtree did not take proper care of hismachines.That therewere criticisms of it, I do not doubt. But I find no basis for concluding that theywere any more substantial in Crabtree's case thanin the case of the normalemployee!It seems likely, also, that Crabtree was not always a paragon of diplomacywhen some of these matters were called to his attention.He impressed me as apersonof independent attitudes who might not always take kindly to fanciedcriticism, particularly if he thought he was right.On one occasion, on February8 See the testimony of Assistant Superintendent Davidson on cross-examination, forexample:"Well,it's possible that we have other notes just as bad down there on otheremployees " CARTHAGE FABRICS CORPORATION5573, 1951,when Broomfield spoke to him about repairing a loom,Crabtree admittedlythreatened to quit because he thought he was being "rushed" Broomfield talkedhim out of it, telling Crabtree in effect that he was doing the best job of any of thefixers, and that he did not wish to lose him.Similarly in mid-February Davidsonalso complimented him on his work.It is also true that on at least one occasion-more according to the Respondent-Crabtree sought to ascertain what supervisorson other shifts had left notes respecting work assertedly done by Crabtree.In view, however,of the generally good quality of his work performance, asmanifested by his production bonus,the testimony of his fellow employees, hisadmitted capabilities, and the fact that up to shortly before his discharge, hisperformance was admittedly good, and the complimentary statements of hissupervisors, I am persuaded that Crabtree's asserted temperamental qualitieswere not the substantial cause of his discharge.As Foreman English's testimony establishes,union adherents had been singledout for discharge.As the leading union adherent following Baldwin's discharge,Crabtree was the next natural candidate.That he was discharged for suchcause is directly indicated by the statements of Supervisors Hickman and Morgan.Thus there is direct evidence as to the establishment of the discriminatory policy,the absence of substantial nondiscriminatory motivation for the discharge, and-assertion thereafter that the discharge was in fact pursuant to the discriminatorypolicy.It is therefore unnecessary to reply solely upon inference-compellingthough it is-to conclude that Crabtree was in fact discharged because of hisunion activities.It is found that he was.3.George FaulknerAlong with Baldwin and Crabtree, George Faulkner was one of the organizersof the Union.He attended the union banquet at Rockingham on February 10,1951, with Baldwin, Crabtree, and Patterson.On February 5 he signed a unioncard in the plant parkinglot.Afterthe campaign to secure authorizations beganlie signed up 10 or 12 employees in the Union.Faulkner was a tying-in machine operator.He was hired in June 1950. Some-time after the campaign began, Assistant Superintendent Davidson handedFaulkner a four- or five-page booklet entitled "What the Union Can do for you."The last page bore the word "Nothing."The intervening pages were blank.Faulkner read the booklet,handed it back,Davidson laughed,and went on. Ashas been previously indicated,about late February,Davidson told ForemanEnglish to discharge Faulkner if he could "find anything to let him go for" for thereason that Faulkner was"tangled in" the "Union mess."Based on that,Englishtold employee Charles Riddle,his stepson,to warn Faulkner that the Respondent-was looking for an excuse to fire him. Riddle then told Faulkner that the Re-spondent was looking for an excuse to discharge him.Around Thanksgiving 1950, Faulkner complained to Superintendent Hurstthat he was being given all the most difficult tying-in jobs.Hurst responded thatthis was because Faulkner could do a better job than the others. Around thefirst part of 1951, Faulkner wished to change shifts, but Davidson would notpermit him to do saying that he liked Faulkner'swork and wanted him on the:first shift.Faulkner was discharged on March 10, 1951, by Superintendent Hurst. Theonly reason Hurst gave was that Faulkner was being paid more than any othertying machine operator, and that his work was "not satisfactory."There is no testimony from the Respondent as to the reason for Faulkner'sdischarge.For a period of about 2 weeks in January,Faulkner worked on thesecond shift under second shift Overseer Bridgman and second shift Foreman 58DECISIONS OF NATIONALLABOR RELATIONS BOARDRowland.The testimonyof Bridgman,affirmed by a contemporarymemo, wasthat Rowland had told Bridgman that Faulkner had refused to put a race plateon a machine on the ground that it was not his job to do so ; that Faulkner didnot follow instructions and "didn't seem to want to cooperate."Bridgman'sfurther testimony, however, was that Faulkner "straightened out" thereafter.On the other hand, Foreman Rowland testified that the only difficulty he had withFaulkner was the incident where Faulkner refused to put on the race plate;that Rowland went in search of Bridgman to complain, but while he was doingso someone installed the race plate.Whether it was Faulkner's job to put onthe plate is not altogether clear, there being testimony by Crabtree that this isthe loom fixer's responsibility.But whatever the fact, the incident seems trivialin nature and remote in time in view of the above testimony.Faulkner and Foreman English once had a dispute as to whether Faulknershould take orders from English but this, according to English, was ironed out,and he found Faulkner a satisfactory employee.The only other incident in-dicative of any dissatisfaction with Faulkner's work is the testimony of Bridg-man, again corroborated by a memo, to the effect that in early March he com-plained that Faulkner, who was on the first shift, did not clean the tying machinewhen leaving it for the second shift.As has been seen, however, there is no testimony that any of these incidentswere factors in Faulkner's discharge.Faulkner had been specifically pointedout to Foreman English as a union adherent to be discharged. In the absenceof testimonial assertion of justifiable ground for his discharge, the absence ofany substantial nondiscriminatory ground therefor, and the prominence of hisunion activity, the circumstances compel the conclusion that Faulkner was dis-charged because of the union activity ; and it is so found.4.Melton MarleyMarley, a utility man, was one of those mentioned by Assistant SuperintendentDavidson to Foreman English, as being identified with the union activity.On March 6, 1951, Marley was observed by Superintendent Burst talking, toUnion Representative Sylvia in the parking lot.On the following day, March 7,Marley was discharged.Marley's job consisted in part of hauling trash from the plant floor to theincinerator in the rear of the building.He had been instructed by Davidson tolook for salvageable parts before burning the trash.A few days before March7,Superintendent Hurst had called Marley's attention to some filling bobbinsand other items burning in the trash and he told him that such material shouldbe salvaged and not burned.On the morning of March 7, Marley was summoned to the incinerator whereHurst showed him a number of salvageable items burning, and then told Assist-ant Superintendent Davidson to discharge him.On the basis of the above facts it is found that the substantial evidence indi-cates that Marley permitted salvageable material to be burned in the incineratorafter being warned before. It is consequently found that the evidence does notwarrant the conclusion that his discharge was for union activities."]U The above findings of fact are made on the basis of a reconciliation of all the testimonywith referencetoMarley's dischargeMarley testified that the materials were in fact notsalvageable, but I credit the Respondent's contrary testimony.The Respondent also intro-duced testimony to the effect that Marley was in general a poor performer. Some of thistestimony is attacked, in turn, upon the ground that it, palpably falsely, is bottomed uponassertedobservation by supervisors over a period of at least a week, when Marley in factworked underthose supervisorsfor only 1 night. In view of mydisposition of the case,it is unnecessaryto decide the larger issue of Marley's general performance. CARTHAGE FABRICS CORPORATION5595.George MossMoss,a tying-in machine operator .on the second shift, joined the Union onFebruary7,1951,passed outcards, and signed up employees in the Union.Fore-man English identified him as one of theunionadherents slated for discharge.Moss was discharged on March 9, 1951, under the following circumstances, asbe described them.Moss was sitting before his machine, which was in oper-ation,with his foot up on the bar of theframe.Foreman Rowland came by,and in angryvoice, "hollered"at Mossto take his foot down.Moss asked Row-land if he were "trying to make [Moss] mad." Rowland responded, "No, I justwant you to get your foot off that machine and quit messing it up."Rowlandwent on to say, "You fellows have been running things your way around here,but weare goingto show you who is running it."Moss then asked Rowland ifthere was anybody who could give him his pay. Rowland asked, "Have youquit?Moss said, "If you pay me off I have," and with that shut down hismachine.Rowland went to the office to see if he could get Moss' pay, butreturned and said that, there being no one in the office that night, Moss couldnqt. get his moneyuntil thenext morning.Mossthen said that in that casehe'd keep onworking, whereupon Rowland told him to "get your things and getout of here."As Mossleft the plant he passedsome unioncards to employee Jennings Smith,at the sametime telling Smith that he had "quit."The Respondent's testimony is that Moss quit.AcceptingMoss'testimony-some of the details of which are denied by Rowland-I find that, whether hequit or was discharged,no unfairlabor practice is establishedin his termination.Whether the machinewas delicateor tough-a disputedissue-and whetherothers had put their feet on it or not, there was scarcely provocation in Row-land's order for Moss to have taken such decided umbrage.Having gone to theextent of sending Rowland to get his pay, it is understandable that Rowlandmight refuseto let him withdraw his decision to quit, even if he did so. It isquite possible that if the incident had not arisen,Mossmight have been dis-charged onsome pretext,as English's testimony suggests.But in view of thecircumstances of the termination, I cannot say with any degree of convictionthat the presentincident was such apretext.6.Jennings SmithSmith, a quill cleaner on thesecond shift, washired in November 1950, joinedthe Union in February,and wasdischarged on March 9, 2 hours after Moss wasterminated.As Moss walked off the job he handed six or sevenunion cardsto Smith.As he did so, Smith said "look out"; Overseer Bridban, second handRowland, and Robert Moore, Smith's supervisor, were at that moment withinseveral paces, coming in their direction.Smithpocketed the cardsand Mosswent on.This was about 6 p. m. At about 8 p. m. Moore came to Smith andtold him in substance that he was terminated. Smith asked why, but Moorewould give no reason,merely reiteratingthe noticeof termination nOn the following day Smith came back to the plant office and asked to seeOverseer Bridgman in order to learn the reason for his discharge, but was toldu Thoughthe versions of Smith and Moore are not identical as to what was said at thetime of discharge,the differences appear to be complementary, rather thancontradictory.Specifically, Smith's testimony is that Moore toldhim that hedid not needhim any more,and when Smith, understanding that he was discharged, asked why, Moore told him "justget your hat and go home."Moore's version is that he told Smiththat he wasterminatedbut that he could work till the end of the shift"if he wanted to" ; Smithresponding thathe would"just get my coat and go now."NeitherSmith nor Mooredenied theversion ofthe other.I accept bothaccounts. 560DECISIONSOF NATIONALLABOR RELATIONS BOARDthat he could not see him. Some days later he returned to the office for a_separation slip, and was given one which stated as the reason for dischargethat he had walked out of the plant before changing hours. Smith denied, andthere is no contrary evidence, that he had ever voluntarily left a shift beforequitting time.The Respondent's evidence and testimony of supervisorsis that Smith was a.consistently poor workman over a period of 3 months prior to his discharge; thathis performance had been observed by Moore at the direction of Overseer Bridg-man, and by Supervisor Hickman, who reported adversely on it.Both Bridgmanand Moore then assertedly talked to Smithin aneffort to "straighten him out,"Bridgman speaking to him 3 or 4 days before the discharge and, therebeing no^subsequent improvement,BridgmantoldMoore to discharge him. Bridgmancharacterized Smith's departure as constituting a "quitting," however, ratherthan a discharge, since he left before the end of the shift.Smith's work may not have been altogether satisfactory.There is a memo-in evidence from Assistant Superintendent Davidson to Overseer Bridgman,dated February 15, expressing criticism of Smith.The mannerand timing ofhis discharge, however, is not altogether consistent with the defensethat he wasterminated because of his work performance. It scarcelyseemslikely thatthe Respondent would have tolerated such consistently bad performance as itstestimony indicates, over a period of 3 months before taking action.Moreover,if as the Respondent's testimony suggests, Smith's work performance had beenthe subject of such real concern over that period as to warrant observation,discussions between supervisors, and discussions with Smith himself-the lastonly 3 or 4 days before his termination-and this concern and failure to improvewere genuinely the basis for the decision to terminate him, the failure to assignany ground when Smith asked for an explanation is inexplicable.Finally, whenSmith was given a separation slip 2 weeks later, the explanation given for histermination was not his work performance, but a baseless one, namely, that hehad walked off the job.For thesereasonsI cannot accept the assertion that thedecision to discharge Smith was based on dissatisfaction with his work.Thewhole episode suggests that the decisionwas made suddenlywithout considera-tion of plausible legitimate justification.In such a circumstance the only reason-able conclusion is that Smith was discharged because he was observed acceptingthe union cards fromMossas the latter was leaving the building. It is so found.7. Frances SheffieldSheffield, a sister of Melton Marley, was hired in September 1950 and dischargedon March 20, 1951. She joined the Union on February 8, Thomas Baldwinsigning her up in an auto outside the plant. She distributed union literature.A battery filler, Sheffield's work was described by Respondent's witnesses as "verygood" or "fair."On March 6, 1951, Sheffield was injured on the job and was out until March 20,1951.During her absence another battery filler was transferred to her job froma different shift.On March 20, 1951, Sheffield returned to work, presenting amedical certificate to Foreman English.English consulted Assistant Super-intendent Davidson.According to English, Davidson told him that Sheffieldwas involved in union activity like her brother, Marley, and that English shouldlay her off temporarily.English then referred Sheffield to Foreman Broomfield, who told her that hehad had to put someone else in her place, that he was unwilling to displace hersuccessor,who worked regularly, with Sheffield who did not ; that he hadnothing else for Sheffield at the moment, and thus would have to lay her off; CARTHAGE FABRICS CORPORATION561but that he would recall her as soon as he had an opening.Sheffield said thatshe guessed that she was "union fired" ;Broomfield made no response.In June, hearing that the Respondent was hiring battery hands, Sheffieldapplied for employment but was told that there was nothing available. Shereceived similar answers upon application in July, August, September, andNovember.She has never been recalled, though turnover in the plant is high.The reason ascribed by the Respondent for not putting Sheffield back to workis her excessive absences, Broomfield assertedly being unwilling to replace hersuccessor, who worked regularly, with Sheffield, who worked irregularly. I thusconclude that Sheffield was discharged.President Sontaag's testimony, based on plant records, which I deem morereliable than Sheffield's possibly faulty recollection, reveals that during the 25weeks of her employment, from the time of her hiring up to the date of herinjury, Sheffield was absent at least 1 day in each of 9 weeks, on a number ofoccasions assertedly without notice.Sheffield admitted absences in 4 of those-weeks, all admittedly for good cause, with notice and permission.That unexplained absence without notice was a cause for concern on the partof the Respondent is established by a list of terminations, excluding those hereinvolved, for the period from July 1950 to November 1951, and the reasonstherefor, introduced into evidence by the Respondent.This exhibit disclosesthat of the discharges during that period of time, almost 50 percent was eitherin whole or in part for absenteeism ; usually coupled with the notation that theemployee's work was also otherwise unsatisfactory, or the absences unexplained,without notice, or after warning.There are no reasons other than absencescited in the evidence for dissatisfaction with Sheffield.As has been indicated,her work was described as "very good"or "fair" by the Respondent's witnesses-Under ordinary circumstances, and lacking background of hostility to unionorganization, and efforts to eliminate it, the Respondent's evidence would impela finding that Sheffield's discharge was probably for the reasons advanced bythe Respondent.But in the instant case, the Respondent's supervisors' policyof opposing the Union even to the extent of discharging union adherents, makesSheffield's case suspect.Several significant facts stand out with respect to the discharge.The first isDavidson's statement to English when the latter asked what should be done withSheffield.In the second place, the absence was for cause-injury on the job-ofwhich the Respondent knew. Thirdly, the Respondent was specificallynotified that Sheffield would be out for some time.When she returned, shepresented a medical certificate.Under such circumstances, the absence beingwithout fault on her part-indeed occasioned by her service with the Respond-ent-one would normally suppose that the Respondent would have felt under amoral obligation, at least, to have restored Sheffield to her own or some other-job.It is notable, too, that there is no evidence that Sheffield was ever warnedabout her absences, an omission suggestive only of the conclusion that in hercase they were not occasion for supervisory concern. In this respect it may besignificant that only one of the absence periods fell in a week following theformal opening of the union campaign : the week of February 17. If unex-plained absences prior to March 6-the date of Sheffield's injury-were seeminglynot deemed important enough to warrant at least a reprimand or warning, it isdifficult to understand why a legitimate and justifiable absence after that datewas so serious as to impel her discharge or layoff. Finally, Sheffield wasnot recalled, although Broomfield promised her that he would do so; nor wasshe hired on subsequent applications for employment, despite the fact thatturnover is high.There is no explanation by the Respondent for either omission. 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of all the above considerations, it is my judgment that the conclusionthat Sheffield was terminated for absenteeism is preponderantly overborne bythe conclusion that she was discharged for her union activity. It is so found.8.Charles RiddleRiddle was hired in April or May 1950 before the plant went into production.As has been previously described, after Riddle had found the first union litera-ture in the plant in January 1951, Assistant Superintendent Davidson asked himin substance to let Davidson know what he could learn about the union activity,Riddle responding that he would keep his eyes open.Davidson asked Riddleseveral times later whether he had heard anything, Riddle responding that hehad not.Riddle joined the Union February 6, 1951, the day ThomasBaldwin was dis-charged, Baldwin signing him up in the waterhouse.Later in February, Fore-man Howard Welch called Riddle aside and questioned him about a paper Riddlehad passed around the weave room several days before.Riddle replied that hehad been soliciting contributions for an employee who was ill.Welchexpressedhimself as satisfied with the explanation but said that he wanted to be surebecause "somebody had told Mr. Hurst that you were . . . signing people upfor the Union."Around late February, as has been related, Riddle warned George Faulknerthat he was being watched.At about this time Riddle was transferred to a job on the stitching machineand, according to his testimony, the supervisors began to "ride" him; findingfaultwith each trifling thing he did.Then, several days after the incidentwith Foreman Welch, Davidson notified Riddle that he was transferring him tothe third shift.Riddle thereupon sought out Joseph Winn, third shift overseer,and askedwhat he was to do on the third shift.Winn said that he had nothingopen but loom cleaning, a job which Riddle described as a "scrub" job and the"nastiest" in the plant. (Prentice Patterson, John Barber, and Melton Marleywhose asserteddiscriminatory discharges have been or will be discussed wereor had been loom cleaners.)Riddle said that he would not take such a job, andthereupon quit.After the plant went into production Riddle workedon a number of differentjobs in the plant.The testimony of his supervisors was that his performancewas poor on all of them and that he was shiftedaround in, order to find asuitable job.His last employment was as cloth boy, doffing rolls fromthe looms.This job could be performed in 5 hours of diligent work.Riddle's partner, whowas interested in learning to weave, sought to induce Riddle to do the operationin the shorter time, in order to learn weaving during the rest of the shift.Riddle, however, uninterested in weaving, preferred to spread the work over theentire workday.His partner complained to the supervisors, even going so far asto ask that the weave room be divided between himself and Riddle. It was fromthis job, on the first shift, that Riddle was transferred to the third shift, toclean looms.The General Counsel's position apparently is that Riddle was transferred inorder to make his position intolerable and thus to induce him to quit ; in sum,a constructive discharge.The loom-cleaning job was no doubt less desirablefrom the standpoint of esthetics than that of cloth doffer; but itseems scarcelyto have been an intolerable one.Other employees performed it.There is noevidence that Riddle's physical condition was such as to make itimpossibleor difficult to perform the loom-cleaning work ; nor evidence that the transfer CARTHAGE FABRICS CORPORATION563.involved a reduction in wages or other perquisites or privileges. I am thereforeof, the opinion that the record does not establish discrimination against Riddlein the transfer.9.C. Harding CockmanCockman, a weaver with some 8 years' experience, was hired February 1,1951, worked 7 weeks, and was discharged on March 22.During his short periodof employment he earned bonuses for production on at least 2 occasions. Cock-man joinedthe Union in mid-February at the instance of James Crabtree, so-licited 8 or 10 employees, and signed up 3 or 4.From the loom, woven cloth is taken into the cloth room. for final inspection.When defects are discovered the weaver involved is called into the cloth roomand shownthem.This happens quite often, and it appears from the testimonythat at some time or other virtually every weaver has produced bad cloth.On March 22, Cockman was called into the cloth room. by Overseer Winn andForeman Morganand shown a roll of cloth from his loom, containing about 30yardsof misreed.A misreed is a plainly apparent and avoidable defect result-ing fromimproper joinder of threads in the loom. It is the weaver's respon-sibility to prevent and eliminate misreeds.The looms weave automatically.The weaver's primary function is to see thatthe loom produces cloth of acceptable quality, and if it ceases to do so, eitherto seethat the matter is remedied, or to shut the loom down. It is not disputedthat the defective cloth was woven on Cockman's loom and during his shift.It required about 6 hours for the loom to weave the 30 yards of misreeded fabric.There is no substantial dispute as to what was said when Cockman was shownthe defective roll.Overseer Winn asked him whether that was "the best thathe could do." Cockman said that with the help that he had (a reference to ahelper about whom Cockman had previously complained), Winn couldn't expectanything better.Cockman asked whether Winn was not satisfied with hiswork and when Winn suggested that he was not, Cockman retorted, "Well then,why don't you fire me?" One word apparently led to another, until finallyWinn said that Cockman apparently had no interest in the job, and that if hecouldn't "run the job like he should" Winn would "rather" that Cockman go home.With that Winn walked into the office. Cockman followed him and asked for astatement in writing as to why he was fired.Winn thereupon wrote out thefollowing statement : "Work dissatisfactory and smoking too much on the job."It seems evident to me that the discharge of Cockman resulted from theantagonisms, heat, and stubbornness on both sides which developed in the dis-cussion over the defective cloth.This negates the inference that Cockman'sunion activity played any part in Winn's decision to discharge him. It is there-fore unnecessary to resolve the disputed question as to whether, apart from theabove incident, Cockman was a satisfactory employee.Similarly, since it was admittedly Cockman's responsibility as weaver to seeto it that the loom was producing cloth of acceptable quality, it is unnecessaryto determine whether, as Cockman asserted, it was his helper who caused theloom tomisreed."'aHarding's wife, Edith Cockman, testified that sometime after Harding's discharge,Foreman Morgan, in response to inquiry from her as to whether he thought that Hardingwas discharged "on account of his job," told her that he did not think so, adding that "theymust have had something else against him."Morgan denied Edith Cockman's testimony.Assuming the truth of her version, I do not find Morgan's statement to have any substantialprobative value on the issue of Harding Cockman's discharge.242305--53--37 564DECISIONSOF NATIONALLABOR RELATIONS BOARD10.Edith CockmanEdith Cockman, the wife of C. Harding Cockman, and a battery filler, wasdischarged on May 3, 1951. She joined the Union in late February.Accordingto Mrs. Cockman, after her husband's discharge, Overseer Winn's attitude towardher changed : Winn "acted like he didn't want to see me."Following Harding Cockman's discharge Mrs. Cockman was absent on severaloccasions without notice, each time explaining the circumstances to OverseerWinn the next day. On the next to the last occasion Winn merely shook hishead at the explanation and walked away. Sometime during this period Mrs.Oockman also asked Winn for a transfer from the third shift to the first or thesecond.He responded that he would see Assistant Superintendent Davidsonabout it, but she heard nothing further.On May 2, Mrs. Cockman overslept and again was absent without notice.When she came in the following day her second hand told her that Winn saidthat he "would have to let her go."Mrs. Cockman said, "Good, it's no morethan I have been expecting." She was given a separation slip stating that shewas discharged for absences without notice.Upon this evidence, I see no substantial ground for concluding that EdithCockman was discharged for union activity.11.Mamie Ruth PhillipsPhillips, a battery filler on the second shift, was hired on November 5, 1950,and laid off on June 7, 1951. She joined the Union in mid-March and spokefavorably about it to other women employees.Around late April, Assistant Superintendent Davidson transferred Phillipsfrom battery filling to the cloth room as an inspector.This was cleaner workand at the same rate of pay, but Phillips did not like it. She asked to bereturned to battery filling, and her request was granted.She worked for severaldays, during which time the battery load was increased from 96 to 120 looms,necessitating 1 less battery hand.Davidson then told Phillips that he couldno longer use her on the first shift and offered her the same job on the secondshift.Phillips refused it.Davidson then laid her off, telling her that after 3weeks she could come back on the first shift. She has never been recalled.According to Davidson, Phillips was laid off because she was the junior batteryfiller.Though Phillips' testimony is that she was replaced by a battery fillerfrom the third shift, I assume that she was referring to the time she went intothe cloth room, and not the time she was laid off.There is no explanation fromDavidson as to why he did not recall Phillips as he had promised.Davidson'sexplanation of the original transfer is that Phillips was a "trifle slow" on batteryfilling and she was put into the cloth room to make an inspector out of her.While there are some aspects of the Phillips' case which are puzzling andnot completely explained, such as the failure to recall her, I do not see anyconvincing evidence indicating that she was discriminated against.Thus, shecould have remained in the cloth room had she desired, and presumably couldhave returned to that job at the time of her layoff.That work was evidently nomore onerous than battery filling. In addition, she was offered the second shiftjob of battery filling.No doubt the first shift was more desirable from thestandpoint of convenience than the second.But it was the same job, and thedegree of Phillips' union activity does not seem to warrant the conclusion thatshe was being subtly discriminated against. I find that the evidence does notestablish discrimination as to her. CARTHAGE FABRICS CORPORATION56512.Prentice L. PattersonPatterson, a cleaner, was hired in September 1950, and was one of those activein the originalunion group.He was specifically named by Davidson to ForemanFJnglish as one of those who should be let go because of his union activities, atthe first opportunity.Patterson was present when Melton Marley was discharged on March 7. Atthat time Superintendent Hurst told Patterson, in what context is not clear,that Patterson did a "hell of a lot of talking" and he (Patterson) would "probablyget along better" if he didn't.Later in the day Hurst also told Patterson that"that little old mess that's going around on the outside, I don't think that willever amount to anything here." During some further discussion at that timePattersontold Hurst that he wished to learn to weave or to fixand that if hecould not, he did not wish to stay at the plant.Several days later Davidson told Patterson that he had an opening on thethird shift for Patterson to learn to weave.Patterson said that he would tryit, but that he did not know whether he would be able to handle the job becauseof inability to sleep in the daytime.Patterson then went on the third shift under Overseer Winn and worked forseveral days.His testimony was that he was unable to do the job because hewas given too many looms and was unable to sleep days. On the other handOverseerWinn's testimony is that Patterson's work was satisfactory.Afterseveral days Patterson was out sick for a period of time.When he returnedto work he asked Davidson to transfer him back to the first shift because hecould notsleep inthe daytime.Davidson said that he had no learner openingson the first shift.After some further discussion, Davidson called in Winn, andin thepresence of Patterson, told him that Pattersonwas leaving;that thework wastoo hard, that he could not sleep in the daytime, and thathe was goingback to work for the State.On the above facts I find no basis to conclude that Patterson's separation waspursuant to the design to discharge him.He wished to learn to weave; he wasgiven the opportunity but could not stand the hours.There is no showing thatthere were weaver openings on the first shift which he could have filled. Itwill be recommended that the complaint be dismissed as to him also.13. John BarberBarber, who worked at several jobs in the plant, mainly loom cleaning and oil-Ing, was hiredin mid-January 1951 on the first shift.At thetime he was hiredhe told Assistant Superintendent Davidson that he wanted the first shift becausehe lived in an isolated section and did not wish to leave his wife alone at night.He joined the Union on February 5 at the solicitation of Thomas Baldwin,attended the Union's Rockingham and Greensboro functions, and the unionmeeting at Crabtree's home, referred to heretofore, passed out leaflets, and wasInstrumental in signing up about 10 employees.Union meetings, surveilled byAssistant Superintendent Davidson, were held at Barber's house in June, July,and August.On March 7, 1951, Supervisor Hickman told Barber and employeesBlack andPatterson that Crabtree had just been discharged for joining theUnion and quoted Superintendent Hurst as saying that he would discharge allwho belonged to it.A few minutes later Hickman said that he thought thatBarber belonged to the Union and told Barber "if you do . . . you might as wellget your damn lard bucket and go home." 566DECISIONSOF NATIONALLABOR RELATIONS BOARDBarber worked on the first shift as a cleaner, and later as an oiler, untilSeptember 2, 1951, when he was transferred to battery filling on the third shiftunder circumstances and for reasons which are disputed.Afterseveral days'hequit because he could not work the night shift and could not perform the job.His work on the first shift, under Assistant Superintendent Davidson, Fore-man English,and Foreman Rowland who succeeded English,was satisfactory."Under Foreman English, Barber had been learning to weave in his spare time.However, the day that Foreman Rowland took over, around May, he forbadeBarber to weave until all his other work was done ; at the same time, accord-ing to Barber,imposing such work upon him that Barber had no spare time.Several days later, Rowland called Barber into the office and told him thathe had"been hearing some mighty bad things"about Barber,and that"people"had told him that Barber had a "bad record" in Carthage. Barber asked whatitwas that he had heard, and from whom ; but Rowland declined to elaborate.Barber protested, and suggested that the reason for Rowland's treatment of himwas that Barber"talked to Crabtree." "Thereafter, according to Barber's credited testimony, denied by Rowland,Rowland beganto watch Barber and employee Arthur Black continuously, ob-serving Barber through the looms and following him into the washroom. Sometime thereafter Barber and Black informed Rowland that they were quittingbecause Foreman English had told them that Rowland was going to dischargethem because of the Union. Rowland responded that he was not concernedwith the Union and that as long as they ran their job, he "didn't care what theydid."Rowland then took Barber and Black to Assistant Superintendent David-son, and the two employees were persuaded to remain at work."On August 31, 1951, a union meeting, surveilled by Davidson, as previouslydescribed, was held at Barber's home.On the next working day Barber wastold by Rowland that he could report to the third shift or go home. Barberasked why,and at whose order; Rowland replying that he did not know. Bar-ber went home,returned later,and made inquiries of Davidson.The lattersaid that he was going to need one less oiler on the first shift,and that the thirdshift needed battery fillers.Barber protested that he could not work the nightshift because of his wife,pointing out that he had previously told this to David-son.He then observed that the reason for Davidson's action was that Barberwas active in the Union.Davidson responded"I don't know a damn thing aboutthe Union."Barber asked why if that was so Davidson had ridden up and downbefore his house on the previous Friday and other union meeting nights.David-son replied that he was on his way to Southern Pines and had got lost.David-10 Foreman Rowland testified that Barber'swork was not satisfactory;that he repri-manded Barber"quite often" about it, and even spoke to Davidson concerning it.On theother hand,Davidson's testimony is that Barber"did his work very well."Barber deniedthat his work was ever criticized.Employee Wallace,who began to teach Barber to weaveunder Foreman English,found him interested,cooperative,and a hard worker.In thisstate of the testimony,and upon observation of the witnesses,I cannot credit the assertionthat Barber's work was deficient or the subject of complaint or criticism.14 Rowland admitted having had this conversation, but denied that it had any connectionwith Barber's union activity.Rowland's testimony was that as be was getting somegasoline at a gas station one day a man whose name he did not know approached him andsaid that Barber was"not a very good fellow"and "had a bad record."The informant didnot elaborate and Rowland asked no questions ; he thanked the man and drove off.Row-land's reason for calling in Barber,he testified, was to help him and to urge him to belieany bad record in the town by,his work in the plant;be did not want the bad record to"get in the mill."1s The findings as to this incident are based on the uncontradicted testimony of Rowlandand Davidson. CARTHAGE FABRICS CORPORATION567son reiterated that Barber would have to go on the third shift or be laid oft ;Barber protesting that he could not do the job, but finally saying that"I've gotto do something,"and "I'll try todo the best I tan." 1°When Barber reported to the third shift he found a woman working the job-filling batteries.She was taken off it and put on weaving,over Barber's protestthat she had only been employed 3 months in contrast to his 7 or 8. Barberworked the job 2 nights but was unable to perform it, lacking the manualdexterity required. In most textile plants such jobs are reserved for women forthat reason,though on occasion men have done it in the Respondent's plant.In, the meantime Barber was looking around for another job.He finally quit onThursday night, September 5.The reasons assigned by the Respondent for the transfer of Barber to thethird shift do not stand up under examination.Davidson was aware that hecould not work the third shift.Nevertheless he ordered Barber to it. Thoughthe number of oilers on the first shift was assertedly cut down, the services oftwo men are still required at times to perform that job. Davidson testified thatone of the reasons for putting Barber to filling batteries was that he wanted tolearn to weave,and that ability to fill batteries was a prerequisite for that job.But, as has been seen, Barber had been successfully learning to weave underEnglish, without experience at battery filling.But Rowland's testimony is thatBarber was transferred to the third shift because there was no other job forhim on thefirst :Barber showing no interest in weaving, though Rowland triedto interest him in it.This testimony not only contradicts Davidson's but isirreconcilable with the undenied fact that Rowland stopped Barber's attemptsto learn to weave.Moreover, when Barber went on the third shift, a womanbattery filler of less seniority than he was put on weaving, and Barber put onthe battery filling job.As he had predicted, he could not handle the job.In view of the above-stated facts the only reasonable conclusion that can bedrawn is that the transfer of Barber to the third shift was made with theknowledge that he could not work it; that he was thus constructivelydischarged,and that the reason for such action was because of his union activities.Todd9hipiards Corp.,98 NLRB 814. It is so found. The action of Rowland andDavidson in persuading Barber and Black to remain at work in June or Julywhen they announced that they were quitting because of fear of discharge forunion activities, does not negate the conclusion of violation.At that time chargeshad already been filed and served on the Respondent alleging the discriminatorydischarge of six of the employees here involved. In such a circumstance itwould scarcely have been prudent to have permitted Barber and Black to haveleft their employment for the reason they stated.General ConclusionsIt is found that the Respondent discriminated in the hire, tenure,and condi-tions of employment of employees Thomas Baldwin, James Crabtree,GeorgeFaulkner, Jennings Smith, Frances Sheffield, and John Barber, therebydiscour-aging membership in the Union, and interfering with, restraining, and coercingemployees in the exercise of rights guaranteed in Section 7 of the Act 1778 The findingsin the aboveparagraph are based on Barber's testimony,uncontradictedsave for Davidson's generaltestimony thatbe did not knowof anyaversion on the part ofBarber to the third shift.17 Since the supervisors engaged in unfair labor practices and discriminated against em-ployees becauseof the Union, PresidentSontaag's actual policy of nondiscrimination is nota defense.In a situation such as the present, where there is widespread ignoring of astated neutrality policy,and the policy itself is not announced to the employees, theRespondent must bear the responsibility for the actions of its supervisors. 568DECISIONS OF NATIONALLABOR RELATIONS BOARDIt is further found that the evidence does not preponderantly establish thatMelton Marley, George Moss, Charles Riddle, C. Harding Cockman, Prentice L.Patterson, Edith Lockman, and Mamie Ruth Phillips were dischargedbecauseof their union membership or activities. It will therefore be recommended thatthe complaint be dismissed in this respect.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UNON COMMERCEThe activities of the Respondent set forth in section II, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, andcommerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow thereof.IV.THE REMEDYIt having been found that the Respondenthas engagedin certainunfair laborpractices, it will be recommended that It cease and desist therefrom and thatit take certain affirmative action designed to effectuate the policies of the Act.The Respondent having discriminatedin regardto the hire, tenure,and con-ditions of employment of H. Thomas Baldwin, Jr., James Crabtree, George Faulk-ner, Jennings Smith, Frances Sheffield, and John Barber, it will be recommendedthat the Respondent offer reinstatement to Crabtree, Faulkner, Smith, Sheffield,and Barber to their former or substantially equivalent positions without preju-dice to their seniority and other rights and privileges ; and further that it makethem whole for any losses suffered because of the discrimination, by payment toeach of them of a sum of money equal to the amount he would normally haveearned as wages from the date of such discrimination to the date of the offer ofreinstatement, less his net earnings during that period. Such computation shallbe in accord with the Board's usual policies. SeeCrossett LumberCo., 8 NLRB440, 497-8;F. W. WoolworthCo., 90 NLRB 289.As has been indicated heretofore, because of Baldwin's assault upon AssistantSuperintendent Davidson at the time of his discriminatory discharge,a recom-mendation of reinstatement and back pay will not be madein his case;for thereason that contrary action would, in my judgment, tend to encourage resortto violent self-help, rather than to the orderly and peacefulprocesses of theAct.Upon the basis of the abovefindingsof fact andupon the entire record in thecase,I make the following :CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2 (5) ofthe Act.2.By interfering with, restraining, and coercing its employeesin the exerciseof rights guaranteed in Section 7 of the Act, the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.3.By discriminating in regard to the hire,tenure,and terms and conditions ofemployment of Thomas Baldwin, James Crabtree, George Faulkner,JenningsSmith, Frances Sheffield, and John Barber, thereby discouraging membershipin the Union, the Respondenthas engaged in and Is engaging in unfair laborpractices within the meaning of Section 8 (a) (3) and (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act. CARTEiAGE FABRICS CORPORATION5695.The Respondent has not engaged in unfairlabor practices by dischargingMelton Marley,George Moss,Charles Riddle, C. Harding Cockman, Prentice L.Patterson, Edith Cockman,and MamieRuth Phillips.[Recommendations omitted from publication in this volume.]Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelationsBoard and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interrogate our employees concerning their union views,membership, or activities ; keep union meetings, activities,or employeesunder surveillance ; warn employees of, or threaten them with,reprisalsin employment because of their union membership or activity ; or prohibitunion solicitation or the distribution of union literature on our parking loton employees' nonworking time.WE WILL NOT discourage membership in TEXTILE WORKERS UNION OFAMERICA, CIO, or in any other labor organization of our employees, bydischarging, laying off, or transferring any of our employees,or in anyothermanner discriminate against them in regard to hire or tenure ofemployment or any term or condition of employment.WE WILL NOT in any other like or related manner interfere with, restrain,or coerce our employees in the exercise of their rights to self-organization,to form labor organizations, to join or assist TEXTILE WORKERS UNION OFAMERICA, CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities, except to the extentthat such rights may be affected byan agreement requiring membershipin a labor organization as a condition of employment as authorized in Sec-tion 8 (a) (3) of the Act.WE WILL offer to James Crabtree, George Faulkner, Jennings Smith,Frances Sheffield, and John Barber immediate and full reinstatement totheir former or substantially equivalent positions, without prejudice totheir seniority and other rights and privileges previously enjoyed, and makethem whole for any loss of pay they may have suffered as a result of thediscrimination against them.WE WILL permit union solicitation and distribution of union literatureon our parking lot during employees' nonworking time.All our employees are free to become or refrain from becoming members ofthe above-named union or any other labor organization, except to the extentthat the right to refrain may be affected by a lawful agreement requiringmembership in a labor organization as a condition of employment.CARTHAGE FABRICS CORPORATION,Employer.By----------------------------------(Representative)(Title)Dated --------------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.